DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/18/2022 has been entered.
 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 5-10, 14, 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over YANG et al. (CN108445663, Global Dossier English Translation) in view of Chang et al. (US 2017/0017327) and Zhou et al. (US 2016/0357048).

As to claim 1, Yang discloses an array substrate (see Fig. 2) having a plurality of sub-pixel regions (Fig. 2, (square region that includes sub-pixels 6)), each sub- pixel region including an opening region (part of the sub-pixel region that includes the subpixel 6 itself) and a pixel defining region surrounding the opening region (clear region surrounding sub-pixel (6)), comprising: a base (Fig. 2, (1)); and a plurality of touch signal lines disposed on the base (Fig. 2, (TP), wherein an orthographic projection of at least one touch signal line on the base passes through, along an extending direction thereof, at least one opening region (In Fig. 2, touch signal line TP overlaps, or has orthographic projection, that passes, and extends through, more than one pixel (6), which is considered the opening region). However, the device of Yang comprises multiple embodiments, such as in Figs. 2, 12, 13, and 14, directed to structures of a display panel. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to combine the embodiments of Yang, ¬for improving the power signal's driving ability to 
However, the device of YANG, does not specifically disclose that an orthographic projection of each touch signal line passes through, along an extending direction thereof, at least one opening region. Chang discloses that an orthographic projection of each touch signal line (Figs. 1A, 2, (120)) and passes through, along an extending direction thereof, at least one opening region (Fig. 1A, (120))[0045,0100]( “touch signal line 120 at least partially overlap (orthographic projection) the pixel electrode 122”). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for each touch signal line to overlap the at least one opening region, of a pixel, or sub-pixel, as taught by Chang, in the device of YANG, so that the storage capacitor between the pixel electrode 122 and the common electrode can be increased, thus reducing the risk of inferior display quality [0045].
Further, Yang discloses a common electrode (Fig.6, (5). Note that, in the Summary of the invention, and in the Description, the first two paragraphs describing Fig. 2, disclose that, “during the display period, the touch electrodes 5 are multiplexed as common electrodes”) disposed above the base (Fig. 6, (1)); wherein the common electrode (Fig.6, (5)) including includes a plurality of sub-common electrodes (Note that the Summary of the Invention discloses the touch electrodes, or common electrodes during the display period, arranged in a matrix. Also, Fig. 2, (5)) shows that there is a touch, or common, electrode (Fig. 2, (5)) for every sub-pixel (Fig. 2, (6)) and thereby clearly considered sub-common electrodes; wherein each sub-common electrode (Fig. 2, (5)) is connected to the at least one touch signal line (Fig. 2, (TP). The 
However, the device of Yang, as anticipated by Chang, does not specifically disclose the plurality of sub-common electrodes are insulated from each other. 
Analogous art Zhou discloses a plurality of sub-common electrodes (Fig. 4F, (27). Common electrode blocks spaced apart from each other and disposed in an array [60] are insulated from each other [61] (insulated from the remaining common electrode blocks). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to insulate the sub-common electrodes, as taught by Zhou, in the device of Yang and Chang, because insulating circuit elements is well known in the art of circuit design to avoid cross-talk or interference between elements. 
Further, Yang, as anticipated by Chang, does not specifically disclose each sub-common electrode includes at least one second through hole, and an orthographic projection of each touch signal line on the base partially overlaps with an orthographic projection of at least one second through hole on the base. 
Zhou discloses, further, each sub-common electrode (Fig. 4F, (27) Common electrode blocks) includes at least one second through hole (Fig. 4E,4F (261)[59, 60, 61]), and an orthographic projection of each touch signal line (Fig. 4F, (24)) on the base partially overlaps with an orthographic projection of at least one second through hole on the base. (see Fig. 4F, signal line (24) overlaps, with an orthographic projection the second through hole (Fig. 4F, (261)[0061].  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have the second through hole, as taught by Zhou, in the device of Yang and Chang, because as such, the connection of each of the touch signal lines 24 with a corresponding one of the 

As to claim 5, further, Yang discloses the plurality of pixel electrodes (Fig. 6, (thin film transistor (11) and pixel electrode (12)) are located on a side of the common electrode (Fig.6, (5). Note that, in the Summary of the invention, and in the Description, Detailed ways, the first two paragraphs describing Fig. 2, disclose that, “during the display period, the touch electrodes 5 are multiplexed as common electrodes”) proximate to facing the base (Fig. 6, (1)), and the plurality of touch signal lines (Fig. 6, (TP)) are located on a side of the plurality of pixel electrodes (see Fig. 6, touch signal lines (TP) are on the right side of pixel electrodes (11, 12) facing away from the plurality of common electrodes (below the common electrodes (Fig. 6, (5)) on a separate layer).

As to claim 6, Yang discloses, further, in the plurality of touch signal line, each touch signal line (Fig. 2, (TP) includes a first portion (Fig. 2, (TP, lower end portion) and a second portion (Fig. 2, TP, upper end portion) that are connected to each other (Note in the Description, second paragraph describing Fig. 2, it teaches “the touch electrode 5 transmits a touch signal through the connected touch signal line TP, and then detects the change of the touch signal on the touch electrode 5 to perform touch recognition”. The whole touch signal line (Fig. 2, (TP) transmits and receives touch signals); wherein an orthographic projection of the first portion (Fig. 2, (TP lower end portion)) on the base (Fig. 2, (1)) is located within an orthographic projection of at least one pixel electrode on the base (Fig. 2, (TP lower end portion, is shown overlapping, or orthographically projecting, over a pixel electrode (Fig. 2, (6)); and an orthographic projection of 

As to claim 7, Yang, as anticipated by Chang, does not specifically disclose; and the orthographic projection of the first portion on the base further partially overlaps with an orthographic projection of at least one second through hole on the base.
Zhou discloses, further, each sub-common electrode (Fig. 4F, (27) Common electrode blocks) includes at least one second through hole (Fig. 4E,4F (261)[59, 60, 61]; and the orthographic projection of the first portion on the base further partially overlaps with an orthographic projection of at least one second through hole on the base (see Fig. 4F, common electrode block 27 overlaps, in an orthographic projection the second through hole (Fig. 4F, (261). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have the second through hole, as taught by Zhou, in the device of Yang and Chang, because as such, the connection of each of the touch signal lines 24 with a corresponding one of the common electrode blocks 27 allows for determining a position of a user touch [61], and to improve the touch sensing performance [63].

As to claim 8, see rejections of claims 6 and 7, above. 

As to claim 9, Yang, as anticipated by Chang, does not specifically disclose each pixel electrode includes at least one first through hole; and the orthographic projection of the first portion on the 
Zhou discloses each pixel electrode (Fig. 4C, (25)) includes at least one first through hole (Fig. 4C, (231))[54]); and the orthographic projection of the first portion on the base (Fig. 4C, (21)) is further located within an orthographic projection of the at least one first through hole on the base (Fig. 4C, (231)[54]. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have the first through hole, as taught by Zhou, in the device of Yang and Chang, so that the aperture rate of the pixels of the array substrate is not affected by the touch signal lines [62].

As to claim 10, see rejections of claims 6, 7, and 9, above.


As to claim 14, Yang discloses, further, a plurality of gate lines (Fig. 2, (Gate)) and a plurality of data lines (Fig. 2, (Data)) that are disposed above the base (Fig. 2, (1)), extending directions of the plurality of gate lines being parallel with a first direction (all gate lines are parallel in a first direction, (see Fig. 2, (Gate), and Description, Detailed ways, first paragraph referring to Fig. 2), and extending directions of the plurality of data lines being parallel with a second direction (all data lines are parallel in a second direction, (see Fig. 2, (Data), and Description, Detailed ways, first paragraph referring to Fig. 2); wherein the first direction and the second direction intersect (see Fig. 2, (Data lines and Gate lines intersecting); the plurality of data lines and the plurality of gate lines define the plurality of sub-pixel regions sub pixels (Fig. 2, (6), and Description, Detailed ways, first paragraph referring to Fig. 2); and extending directions of the plurality of 

As to claim 16, Yang, further, discloses a number of the plurality of touch signal lines (Fig. 2, (TP)) is same as a number of sub-pixel regions sub pixels (Fig. 2, (6)) arranged in a same line in the first direction (sub-pixel row (7)).(see Summary of the invention, first paragraph, and Detailed ways, first and second paragraphs referring to Fig. 2). (Every sub-pixel (6) has one touch electrode (5), and each signal line (TP) is electrically connected to a touch electrode (5). In the touch time period, the touch electrode 5 transmits a touch signal through the connected touch signal line TP, and then detects the change of the touch signal on the touch electrode 5 to perform touch recognition).

As to claim 19, Yang discloses, further, a touch display panel, comprising the array substrate (see Fig. 2, and Summary of the Invention, First paragraph).

6.	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over YANG et al. (CN108445663, Global Dossier English Translation) in view of Chang et al. (US 2017/0017327) and Zhou et al. (US 2016/0357048) as applied to claims 1, 5-10, 14, 16, and 19 above, and further in view of Choi et al. (US Pat. 9,229,287).

As to claim 11, the device of Yang, as anticipated by Chang and Zhou, does not specifically disclose of the orthographic projection of the at least one first through hole on the base is strip-shaped; or, the orthographic projection of the at least one second through hole on the base is 
Choi discloses a first through hole orthographically projected being stripped shaped (see col. 4, lines 26-49). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have the strip-shaped through hole, as taught by Choi, in the device of Yang, Chang, and Zhou because the gate line load is effectively reduced and the delay in the gate line and the data line is decreased as well, thereby decreasing the influence on the charge rate and charge efficiency of the display device (col. 4, lines 38-41).

7.	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over YANG et al. (CN108445663, Global Dossier English Translation) in view of Chang et al. (US 2017/0017327) and Zhou et al. (US 2016/0357048) and Choi et al. (US Pat. 9,229,287), as applied to claim 11 above,  and further in view of Zheng (US 2019/0064568).

As to claim 12, the device of Yang, further, discloses, in Fig. 2, the touch electrodes (5), or common electrodes (during display period) extending in a direction opposite, or perpendicular to, the touch signal lines (TP). 
Zhou, further, discloses a first through hole (Figs. 4C, 4F, (231) [54]), and a second through hole (Fig. 4F, (261) [61]).
 However, the device of Yang, as anticipated by Chang, Zhou and Choi, does not specifically disclose that the width of a first through hole is less than a width of a second through hole.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have the through holes with different widths, as taught by Zheng, in the device of Yang, Chang, Zhou and Choi, so that a metal pattern can be made to be in contact with the touch signal transmission line and the first electrode in a better manner [30]. Also, it is a design choice, to either have one through hole width greater, or less, than another though hole, or to have them with the same width, as desired by designer, in a lab, or manufacturing environment, to obtain a desired result. 

8.	Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over YANG et al. (CN108445663, Global Dossier English Translation) in view of Chang et al. (US 2017/0017327) and Zhou et al. (US 2016/0357048), as applied to claims 1, 5-10, 14, 16, and 19 above, and further in view of Huang (US 2019/0146254).

As to claim 13, further, Yang discloses a plurality of data lines (Fig. 2, (Data)) disposed on the base (Fig. 2, (1)); wherein the extending direction of the at least one touch signal line (Fig. 2, (TP)) being same as is parallel with extending directions of the plurality of data lines (Fig. 2, (Data)); in the at least one touch signal line, each touch signal line (TP) is located between two adjacent data lines (Data) (see Detailed ways, first paragraph referring to Fig. 2).
However, Yang, as anticipated by Chang and Zhou, does not specifically disclose that distances between each touch signal line and two data lines adjacent thereto are equal.
. 

9.	Claims 15, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over YANG et al. (CN108445663, Global Dossier English Translation) in view of Chang et al. (US 2017/0017327) and Zhou et al. (US 2016/0357048), as applied to claims 1, 5-10, 14, 16, and 19 above, and further in view of Zhang et al. (US 2018/0341353).

As to claim 15, Yang, as anticipated by Chang and Zhou, does not specifically disclose that the plurality of touch signal lines and the plurality of data lines are arranged in a same layer.
Zhang discloses the plurality of touch signal lines (Fig. 2, (121)) and the plurality of data lines (Fig. 2, DL)) are arranged in a same layer [40 and 41]. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have the touch signal lines and the data lines in a same layer, as taught by Zheng, in the device of Yang, Chang and Zhou, to avoid additional evaporation and an additional insulation layer, thereby saving two processing procedures [40}. 


Zhang discloses equal distance between adjacent touch signal lines (see Fig. 2, (121) [42] (the touch signal line can extend along the extending direction of the data line and be arranged in the interval area between adjacent pixel units. A touch signal line 121 is provided between adjacent two columns of pixel unit PX). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have the adjacent touch signal lines, as taught by Zhang, in the device of Yang, Chang, and Zhou, because it reduces influence on the pixel unit display and, on the other hand, reduces the risk of short circuit between the touch signal line and the data line, thereby reducing the processing difficulty [42].

As to claim 20, Yang, as anticipated by Chang and Zhou, does not specifically disclose, further, a controller, wherein the plurality of touch signal lines are all electrically connected to the control unit controller, and the controller is configured to implement touch control according to signal changes on the plurality of touch signal lines.
Zhang discloses a controller (Fig. 1a, (130), wherein the plurality of touch signal lines (Fig. 1a, (212)) are all electrically connected to the controller ( [25, 36], and the controller is configured to implement touch control according to signal changes on the plurality of touch signal lines [6, 25]. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have the controller, as taught by Zheng, in the device of Yang, Chang, and Zhou, because it is 

 10.	Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over YANG et al. (CN108445663, Global Dossier English Translation) in view of Chang et al. (US 2017/0017327) and Zhou et al. (US 2016/0357048), as applied to claims 1, 5-10, 14, 16, and 19 above, and further in view of Lin et al. (US 2016/0328070)

As to claim 17, Yang, as anticipated by Chang and Zhou, does not specifically disclose a width of each touch signal line is within a range from 1.5 μm to 4 μm, inclusive.
Lin discloses a width of each touch signal line is 3 μm (.mu.m.)[4] (which is well within a range from 1.5 m to 4 m, inclusive). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have the touch signal line width, as taught by Lin, in the device of Yang, Chang, and Zhou, because it is well known to be a design choice, to decide in a lab or manufacturing environment, the width, or any other dimension, of the touch signal line as desired to obtain the desired result. Also, a change in range/size is generally recognized as being within the level of ordinary skill in the art, absent unexpected results. See In re Rose, 105 USPQ 237 (CCPA 1995), and In re Reven, 156 USPQ 679 (CCPA 1968).

Response to Arguments
11. 	Applicant's arguments filed 02/18/2022 have been fully considered but they are not persuasive. 
Applicant argues the following:

Examiner disagrees because the second through hole (Fig. 4F, element (261) of Zhou is disposed in the sub-common electrode (See Fig. 4F, element (27)), in other words, the second through hole (261) is part of the sub-common electrode (27). The common electrodes are formed on the second passivation layer (26). Nothing shows that the second through hole (261) is in, or part of the second passivation layer (26). At any rate, as per amended claim 1, definitely, Zhou discloses the sub-common electrode (27) includes the second through hole (261). [0061].
“Secondly, the second through hole 22 in the present disclosure is not used as a via hole, since the films on both sides of the sub-common electrode 901 are not connected by means of the second through hole 22 of the present application. But the second through hole 261 of Zhou is used as a via hole to electrically connected the common electrode blocks 27 and the touch signal line 24”.  
Examiner disagrees because the manner in which the second through hole is being used is not being claimed.
Conclusion
12. 	All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
13. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO OSORIO whose telephone number is (571)272-7676. The examiner can normally be reached M-F 9 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571)272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/RICARDO OSORIO/Primary Examiner, Art Unit 2692